                     Case 2:18-mj-00276-GMB
AO 106(Rev. 04/10) Application for a Search Warrant            Document 1 Filed 12/11/18 Page 1 of 15

                                     UNITED STATES DISTRICT COURT
                                                                   for the
                                                         Middle District of Alabama

             In the Matter of the Search of
         (Briefly describe the property to be searched
                                                                     )
                                                                     )
                                                                                                            6,176 -4110
          or identift the person by name and address)                          Case No. .
                                                                     )
 A Samsung Galaxy S8 Cellphone, Model SM-G950U,                      )
         Serial No.: 9889ba344f4c534159                              )
                                                                     )

                                           APPLICATION FOR A SEARCH WARRANT

        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identifi) the person or describe the
property to be searched and give its location):
                                                                See Attachment A


located in the              Middle               District of           Alabama              ,there is now concealed (Identi6) the
person or describe the property to be seized):
                                                               See Attachment B


          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
               • evidence of a crime;
                O contraband, fruits of crime, or other items illegally possessed;
                 Sir property designed for use, intended for use, or used in committing a crime;
                 O a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
            Code Section                                                       Offense Description
        26 U.S.C. § 5861(d)                       Possession of a Destructive Device
        18 U.S.C. § 844(i)                        Malicious Use of an Explosive
        18 U.S.C. § 924(c)                        Possession of a Firearm in Furtherance of a Crime of Violence
          The application is based on these facts:
                                  See attached affidavit incorporated herein by reference and made part of this application.

          vr Continued on the attached sheet.
          0 Delayed notice of       days (give exact ending date if more than 30 days:                              )is requested
            under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.



                                                                                           Applicant's signature

                                                                         Stephen Thompson, Bureau of Alcohol,Tobacco Firearms
                                                                                           Printed name and title

Sworn to before me and signed in my presence.

                            7-ZI 2(
Date:


City and state: Montgomery, AL                                               Gray M. Borden, United States Magistrate Judge
                                                                                           Printed name and title
            Case 2:18-mj-00276-GMB Document 1 Filed 12/11/18 Page 2 of 15



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF ALABAMA

IN THE MATTER OF THE SEARCH OF
A SAMSUNG GALAXY S8 CELLPHONE,
                                                    Case No. ):19/11,1 0114,-an8
MODEL SM-G950U, SERIAL NO.
9889ba344f4c534159


                              AFFIDAVIT IN SUPPORT OF AN
                           APPLICATION UNDER RULE 41 FOR A
                            WARRANT TO SEARCH AND SEIZE


       I, Stephen Thompson, being first duly sworn, hereby depose and state as follows:


                      INTRODUCTION AND AGENT BACKGROUND


       1.       I make this affidavit in support ofan application under Rule 41 ofthe Federal

Rules of Criminal Procedure for a search warrant authorizing the examination of property— an

electronic device —which is currently in law enforcement possession, and the extraction from

that property of electronically stored information described in Attachment B.


       2.       I am a Special Agent with the Bureau of Alcohol, Tobacco, Firearms and

Explosives(ATF), United States Department of Justice. I have been employed as a Criminal

Investigator / Special Agent for the United States since 2004. I am currently assigned to the ATF

Montgomery Field Office, Dothan Satellite Office. As an ATF Special Agent(SA), I am

charged with investigating violations of Federal Firearms and Explosives Laws. I am a graduate

of the Federal Law Enforcement Training Center and the ATF National Academy.


       3.       This affidavit is intended to show only that there is sufficient probable cause for

the requested warrant and does not set forth all of my knowledge about this matter.
           Case 2:18-mj-00276-GMB Document 1 Filed 12/11/18 Page 3 of 15




                 IDENTIFICATION OF THE DEVICE TO BE EXAMINED


       4.      The property to be searched is a Samsung Galaxy S8 cellphone, model SM-

G950U,serial number 9889ba344f4c534159, hereinafter the 'Device." The Device is currently

stored in law enforcement possession at the ATF Montgomery Field Office located at 2 N.

Jackson Street, Suite 404, Montgomery, Alabama 36104.


       5.      The applied-for warrant would authorize the forensic examination ofthe Device

for the purpose ofidentifying electronically stored data particularly described in Attachment B.


                                      PROBABLE CAUSE

                                            OVERVIEW

       6.      Sylvio Joseph KING was indicted by the Middle District of Alabama grand jury

on or about October 31, 2018, in case number 1:18-CR-469-WKW. The indictment has multiple

charges:

       •       26 U.S.C. § 5861(d) — Failure to Register a Firearm/Destructive Device in
               Violation of the National Firearms Act(two counts);

       •       18 U.S.C. § 844(i) — Malicious Use of an Explosive; and

       •       18 U.S.C. § 924(c) — Use of a Firearm in Relation to a Crime of Violence.

       7.      This warrant seeks to re-search K1NG's cell phone, the Device. The Device was

previously searched (via only logical extraction) subject to a state search warrant, but in an

abundance ofcaution, the Government is seeking a second search warrant to perform additional

analysis(a physical extraction, which is now believed to be technologically feasible for this type

of phone).




                                                 2
         Case 2:18-mj-00276-GMB Document 1 Filed 12/11/18 Page 4 of 15




                                        DETAILED FACTS

       8.       On October 23, 2017, at approximately 0634 hours, a 911 call was received by the

Houston County Sheriff s Office(HCSO)advising that an explosion occurred in a vehicle at or

near the intersection of South Park Avenue and Peterman Road located in Houston County,

Alabama. The responding units arrived on scene and confirmed the reported explosion. The

driver of the vehicle was identified as Terry Daniel Brooks, the victim. Brooks suffered major

injuries from the blast and was transported to the Southeast Alabama Medical Center for

treatment where he remained for approximately five days.

       9.       On October 24, 2017, a state search warrant was executed on the vehicle driven

by the victim, Brooks, and the following components were recovered (primarily from the space

immediately behind the driver's seat): a canvas carrying bag, galvanized pipe, galvanized end

caps, galvanized fittings, an explosive material, shrapnel, ATV or motorcycle type battery,

wiring and wiring connectors, electrical tape, duct tape, electrical circuitry, and what is believed

to be the remnants of an Estes, Pro Series II, Sonic Ignitor(an electronic ignitor). An ATF

explosives expert, Phil Whitley, has subsequently reviewed this evidence and determined that

these items were used to create an improvised explosive device(IED)in the form of a remote

control bomb.

       10.      Investigators discovered that an Estes, Pro Series II, Sonic Ignitor was purchased

from Hobby Lobby in Dothan on October 17, 2017(six days before the explosion). Investigators

then obtained video from Hobby Lobby showing a person purchasing the Sonic Ignitor: a white

male that appeared to be very consistent with the physical appearance of KING.

       11.      On October 26,2017, a local attorney, T. J. Haywood, contacted investigators

advising that Ashley Haydt(the mother of Brooks' child) had information regarding the bombing

                                                 3
           Case 2:18-mj-00276-GMB Document 1 Filed 12/11/18 Page 5 of 15




of Brooks. Investigators immediately responded to Haywood's law office and interviewed

Haydt.1 Haydt stated that she knew KING as a coworker and friend, and that she had

information which implicated him with the crime. Specifically, she stated on the morning of

October 23, 2017(the day ofthe explosion) she received a video chat(via Snapchat)from KING

stating,"...boom, I felt that from 120 feet away." Haydt stated she was shocked and responded

to the message by stating,"Dang." Haydt further stated that she deleted Snapchat from her

phone on Tuesday, October 24, 2017.

         12.      Haydt continued by stating that earlier that same day (October 26, 2017)KING

spoke to her in person and told her "I done it." Haydt responded by stating,"You did what?"

KING told her "I planted that in Danny's truck." [Note: The victim, Terry Daniel Brooks, is also

commonly known as Danny.] Haydt stated she was shocked and told KING she had to go and

then immediately left. Haydt stated that she went to her attorney who contacted the

investigators. Investigators also showed a photograph captured from the Hobby Lobby video to

Haydt who confirmed the person depicted in the photograph was KING.

         13.      On or about October 26, 2017, HCSO Cpl. Herring and ATF SA Stephen

Thompson interviewed KING. After being advised of his Miranda rights, KING admitted to

manufacturing, possessing, and transporting the destructive device/bomb. KING further

admitted to planting the bomb in Brooks' vehicle, and to detonating the bomb utilizing a

transmitter/remote control device.


         14.      The Device (cell phone)is currently in the lawful possession of the ATF. It came

into the ATF's possession in the following way: On October 26, 2017, the Device was taken off


1 Haydt had completed her first interview a few days prior, but it did not produce any new investigative leads.

                                                         4
         Case 2:18-mj-00276-GMB Document 1 Filed 12/11/18 Page 6 of 15




the Defendant's person by law enforcement. On October 30, 2017, HCSO Cpl. Herring obtained

and executed a state search warrant for the Device. At the time of the execution of the state

search warrant, only a logical exam/extraction ofthe Device could be obtained, which does not

provide deleted data located on the Device.


        15.    On or about November 14, 2017, ATF SA Stephen Thompson took custody of the

Device from HCSO Cpl. Herring and placed it in the ATF Montgomery Field Office evidence

vault. On or about November 7, 2018, after consulting with ATF SA Richie Nieto, and an ATF

Digital Media Collection Specialist, the undersigned became aware through the advancement of

forensic analysis examination technology, that it now may be possible for a physical

exam/extraction of the Device to be conducted, which may provide deleted data located on the

Device. Therefore, while the ATF might already have all the necessary authority to re-examine

the Device, the affiant seeks this additional warrant out of an abundance of caution to be certain

that an examination ofthe Device will comply with the Fourth Amendment and other applicable

laws.


        16.    The Device is currently in storage at the ATF Montgomery Field Office. In my

training and experience, I know that the Device has been stored in a manner in which its contents

are, to the extent material to this investigation, in substantially the same state as they were when

the Device first came into the possession of the ATF.


        17.    Based on my training and experience, and in consulting with ATF SA John

Harrell, who is an ATF Certified Computer Forensic Examiner trained in conducting searches of

computer contents and electronic evidence, I know cell phone may be important to a criminal

investigation in two distinct and important respects:(1)the objects themselves may contain
                                                 5
         Case 2:18-mj-00276-GMB Document 1 Filed 12/11/18 Page 7 of 15




evidence of a crime, and/or(2)the objects may have been used to obtain information and

communicate about crimes.


       18.      In this case, there is direct evidence that KING communicated with at least one

other person about the bombing on his cell phone. Based on the first search ofthe Device, there

is significant evidence to show that KING was using it as his primary cell phone at the time of

the crime.


       19.      Moreover, based on my training and experience, and in consultation with other

ATF Special Agents, I know individuals who make or attempt to make destructive devices, i.e.

bombs,frequently research or attempt to research the topic by searching the internet for

information about making bombs, read on the Internet about making bombs and download

information from the Internet on bombs. Videos and instruction manuals are widely available

for downloading and purchase, and these videos and manuals contain step-by-step instruction

guides to building and using an improvised explosive device or other homemade destructive

devices or bombs.


                                     TECHNICAL TERMS


       20.      Based on my training and experience, I use the following technical terms to

convey the following meanings:


             a. Wireless telephone: A wireless telephone (or mobile telephone, or cellular

                telephone) is a handheld wireless device used primarily for voice communication

                through radio signals. These telephones send signals through networks of

                transmitter/receivers called "cells," enabling communication with other wireless

                                                6
Case 2:18-mj-00276-GMB Document 1 Filed 12/11/18 Page 8 of 15



    telephones or traditional "land line" telephones. A wireless telephone usually

    contains a "call log," which records the telephone number, date, and time of calls

    made to and from the phone. In addition to enabling voice communications,

    wireless telephones now offer a broad range of capabilities. These capabilities

    include, but are not limited to: storing names and phone numbers in electronic

    "address books;" sending, receiving, and storing text messages and email; taking,

    sending, receiving, and storing still photographs and moving video; storing and

    playing back audio files; storing dates, appointments, and other information on

    personal calendars; and accessing and downloading information from the Internet.

    Wireless telephones may also include global positioning system ('GPS")

    technology for determining the location of the device.


 b. Digital camera: A digital camera is a camera that records pictures as digital

    picture files, rather than by using photographic film. Digital cameras use a

    variety offixed and removable storage media to store their recorded images.

    Images can usually be retrieved by connecting the camera to a computer or by

    connecting the removable storage medium to a separate reader. Removable

    storage media include various types of flash memory cards or miniature hard

    drives. Most digital cameras also include a screen for viewing the stored images.

    This storage media can contain any digital data, including data unrelated to

    photographs or videos.


 c. Portable media player: A portable media player (or"MP3 Playef' or iPod) is a

    handheld digital storage device designed primarily to store and play audio, video,

                                     7
Case 2:18-mj-00276-GMB Document 1 Filed 12/11/18 Page 9 of 15



    or photographic files. However, a portable media player can also store any digital

    data, such as word processing documents, even if the device is not designed to

    access such files. Some portable media players can use removable storage media.

    Removable storage media include various types offlash memory cards or

    miniature hard drives. This removable storage media can also store any digital

    data. Depending on the model, a portable media player may have the ability to

    store very large amounts of electronic data and may offer additional features such

    as a calendar, contact list, clock, or games.


 d. GPS: A GPS navigation device uses the Global Positioning System to display its

    current location. It often contains records the locations where it has been. Some

    GPS navigation devices can give a user driving or walking directions to another

    location. These devices can contain records of the addresses or locations involved

    in such navigation. The Global Positioning System (generally abbreviated

    "GPS")consists of24 NAVSTAR satellites orbiting the Earth. Each satellite

    contains an extremely accurate clock. Each satellite repeatedly transmits by radio

    a mathematical representation of the current time, combined with a special

    sequence of numbers. These signals are sent by radio, using specifications that

    are publicly available. A GPS antenna on Earth can receive those signals. When

    a GPS antenna receives signals from at least four satellites, a computer connected

    to that antenna can mathematically calculate the antenna's latitude, longitude, and

    sometimes altitude with a high level of precision.




                                      8
           Case 2:18-mj-00276-GMB Document 1 Filed 12/11/18 Page 10 of 15



                e. Internet: The Internet is a global network of computers and other electronic

                   devices that communicate with each other. Due to the structure of the Internet,

                   connections between devices on the Internet often cross state and international

                   borders, even when the devices communicating with each other are in the same

                   state.


                f. IP Address: An Internet Protocol address(or simply "IP address") is a unique

                   numeric address used by computers on the Internet. An IP address is a series of

                   four numbers, each in the range 0-255, separated by periods (e.g., 121.56.97.178).

                   Every computer attached to the Internet computer must be assigned an IP address

                   so that Internet traffic sent from and directed to that computer may be directed

                   properly from its source to its destination. Most Internet service providers control

                   a range of IP addresses. Some computers have static—that is, long-term—IP

                   addresses, while other computers have dynamic—that is, frequently changed—IP

                   addresses.


          21.      Based on my training, experience, and research, I know the Device has

capabilities that allow it to serve as a wireless telephone, digital camera, portable media player,

and GPS navigation device capable of accessing the internet utilizing an IP address. I also know

through my training, experience, and research the Device is capable of operating the Snapchat

mobile application. In my training and experience, examining data stored on devices of this type

can uncover, among other things, evidence that reveals or suggests who possessed or used the

device.




                                                    9
        Case 2:18-mj-00276-GMB Document 1 Filed 12/11/18 Page 11 of 15




                   ELECTRONIC STORAGE AND FORENSIC ANALYSIS


       22.      Based on my knowledge, training, and experience, I know that electronic devices

can store information for long periods of time. Similarly, things that have been viewed via the

Internet are typically stored for some period oftime on the Device. This information can

sometimes be recovered with forensics tools.


       23.      There is probable cause to believe that things that were once stored on the Device

may still be stored there, for at least the following reasons:


             a. Based on my knowledge, training, and experience, I know that computer files or

                remnants of such files can be recovered months or even years after they have been

                downloaded onto a storage medium, deleted, or viewed via the Internet.

                Electronic files downloaded to a storage medium can be stored for years at little

                or no cost. Even when files have been deleted, they can be recovered months or

                years later using forensic tools. This is so because when a person "deletes" a file

                on a computer, the data contained in the file does not actually disappear; rather,

                that data remains on the storage medium until it is overwritten by new data.


             b. Therefore, deleted files, or remnants of deleted files, may reside in free space or

                slack space—that is, in space on the storage medium that is not currently being

                used by an active file—for long periods of time before they are overwritten. In

                addition, a computer's operating system may also keep a record of deleted data in

                a "swap" or "recovery" file.




                                                  10
        Case 2:18-mj-00276-GMB Document 1 Filed 12/11/18 Page 12 of 15




             c. Wholly apart from user-generated files, computer storage media—in particular,

                computers' internal hard drives—contain electronic evidence of how a computer

                has been used, what it has been used for, and who has used it. To give a few

                examples, this forensic evidence can take the form of operating system

                configurations, artifacts from operating system or application operation, file

                system data structures, and virtual memory "swap" or paging files. Computer

                users typically do not erase or delete this evidence, because special software is

                typically required for that task. However, it is technically possible to delete this

                information.


             d. Similarly, files that have been viewed via the Internet are sometimes

                automatically downloaded into a temporary Internet directory or "cache."


       24.      Forensic evidence. As further described in Attachment B,this application seeks

permission to locate not only electronically stored information that might serve as direct

evidence of the crimes described on the warrant, but also forensic evidence that establishes how

the Device was used, the purpose of its use, who used it, and when. There is probable cause to

believe that this forensic electronic evidence might be on the Device because:


             a. Data on the storage medium can provide evidence of a file that was once on the

                storage medium but has since been deleted or edited, or of a deleted portion of a

                file (such as a paragraph that has been deleted from a word processing file).

                Virtual memory paging systems can leave traces of information on the storage

                medium that show what tasks and processes were recently active. Web browsers,

                e-mail programs, and chat programs store configuration information on the
                                                  11
Case 2:18-mj-00276-GMB Document 1 Filed 12/11/18 Page 13 of 15



    storage medium that can reveal information such as online nicknames and

    passwords. Operating systems can record additional information, such as the

    attachment of peripherals, the attachment of USB flash storage devices or other

    external storage media, and the times the computer was in use. Computer file

    systems can record information about the dates files were created and the

    sequence in which they were created.


 b. Forensic evidence on a device can also indicate who has used or controlled the

    device. This "user attribution" evidence is analogous to the search for "indicia of

    occupancy" while executing a search warrant at a residence.


 c. A person with appropriate familiarity with how an electronic device works may,

    after examining this forensic evidence in its proper context, be able to draw

    conclusions about how electronic devices were used, the purpose oftheir use, who

    used them, and when.


 d. The process of identifying the exact electronically stored information on a storage

    medium that are necessary to draw an accurate conclusion is a dynamic process.

    Electronic evidence is not always data that can be merely reviewed by a review

    team and passed along to investigators. Whether data stored on a computer is

    evidence may depend on other information stored on the computer and the

    application of knowledge about how a computer behaves. Therefore, contextual

    information necessary to understand other evidence also falls within the scope of

    the warrant.



                                     12
        Case 2:18-mj-00276-GMB Document 1 Filed 12/11/18 Page 14 of 15




             e. Further, in finding evidence of how a device was used, the purpose of its use, who

                used it, and when, sometimes it is necessary to establish that a particular thing is

                not present on a storage medium.


       25.      Nature ofexamination. Based on the foregoing, and consistent with Rule

41(e)(2)(B), the warrant I am applying for would permit the examination of the Device

consistent with the warrant. The examination may require authorities to employ techniques,

including but not limited to computer-assisted scans of the entire medium, that might expose

many parts ofthe Device to human inspection in order to determine whether it is evidence

described by the warrant.


       26.      Manner ofexecution. Because this warrant seeks only permission to examine a

device already in law enforcement's possession, the execution of this warrant does not involve

the physical intrusion onto a premise. Consequently, I submit there is reasonable cause for the

Court to authorize execution of the warrant at any time in the day or night.


                                          CONCLUSION


       27.      I submit that this affidavit supports probable cause for a search warrant

authorizing the examination of the Device described in Attachment A to seek the items described

in Attachment B.


                                                    Respectfully submitted,



                                                    Stephen Thompson
                                                    ATF Special Agent



                                                 13
Case 2:18-mj-00276-GMB Document 1 Filed 12/11/18 Page 15 of 15


                                               I IC-
Subscribed and sworn to before me on December 11 ,2018




THE     ORA LE G • Y M. BORDEN
UNITED STATE • • GISTRATE JUDGE
